Citation Nr: 1203852	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to 38 U.S.C.A. § 1151 (West 2002).  

3.  Entitlement to DIC, pursuant to the provisions 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970, to include combat service in the Republic of Vietnam and his decorations include the Combat Action Ribbon.  He died in September 2008 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

The appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ), in February 2011, and the transcript has been associated with the claims folder.  Further, at her hearing, the appellant submitted additional medical evidence relevant to her claims with a properly executed waiver of initial RO consideration, permitting the Board to properly consider this evidence at this time.  

On her January 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the appellant indicated in Box 9.B. that she only sought to perfect appellate review of the denial of DIC benefits under 38 U.S.C.A. § 1151, but also made statements related to the matters of service connection for the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.  Given each of the each of the aforementioned issues were included in the January 2010 Statement of the Case (SOC) and consistent with 38 C.F.R. § 3.103(c) (2011), on the record at her February 2011 hearing, the VLJ clarified this issues on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the issues properly before the Board are reflected on the title page.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).

In October 2011, the Board requested a VA medical expert (VHA) opinion that was received in December 2011.  See 38 C.F.R. § 20.901(a) (2011).  Although she has not been provided the opportunity to submit additional evidence or argument in response to this opinion, the appellant is not prejudiced by the present Board adjudication, given the fully favorable determination discussed below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2008 and the death certificates lists kidney failure as the immediate cause of death; the underlying causes of death as cirrhosis of the liver, diabetes mellitus, type II, and ischemic heart disease; and Parkinson's disease as a significant condition contributing to death.  

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD), rated 100 percent disabling; tinnitus, rated 10 percent disabling; and noncompensably disabling bilateral hearing loss.

3.  The Veteran had combat service in the Republic of Vietnam and is presumed to have been exposed to herbicides in service.  

4.  Prior to his death, the Veteran had been diagnosed with diabetes mellitus, type II, and ischemic heart disease that were respectively compensably disabling.  

5.  The competent evidence of record relates service-connected PTSD to the Veteran's diagnosis with cirrhosis of the liver that caused kidney failure.

6.  In addition, the Veteran's diabetes mellitus, type II, and ischemic heart disease and Parkinson's disease, disabilities which were incurred as a result of service, materially hastened his death.

7.  The grant of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 (West 2011) renders moot the appellant's claims for entitlement to DIC benefits, under the provisions of 38 U.S.C.A. §§ 1151 and 1318 (West 2011).


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).

2.  The appellant's claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is moot.  38 U.S.C.A. §§ 1151, 7104 (West 2002); 38 C.F.R. § 20.101 (2011).

3.  The appellant's claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal, rendering the respective DIC claims moot.  As such, no discussion of VA's duty to notify or assist is necessary.

	Service Connection for Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  As conveyed in numerous statements, the appellant maintains that the military service, to include herbicide exposure, and/or service-connected disabilities caused the Veteran's death.  

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The death of a Veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  See 38 C.F.R. § 3.312(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Again, at the time of death service connection was in effect for PTSD, rated 100 percent disabling, since October 6, 2000; tinnitus, rated 10 percent disabling, since November 6, 1996; and bilateral hearing loss, rated noncompensable, since January 15, 1973.  The original and amended death certificates indicate the Veteran died in September 2008.  Additionally, the respective documents list (I) kidney failure as the immediate cause of death, (II) cirrhosis of the liver, diabetes mellitus, type II, and ischemic heart disease as underlying causes of death and (III) Parkinson's disease as a significant condition contributing to death.  

Service department records confirm the Veteran's combat service in the Republic of Vietnam and his receipt of the Combat Action Ribbon.  As such, in the absence of affirmative evidence to the contrary, it is presumed that that he was indeed exposed to an herbicide agent in service, such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  Presumptive service connection, based on herbicide exposure, may only be granted for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) and these conditions include diabetes mellitus, type II, and ischemic heart disease.  See Id.; 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

Essentially, the Board finds that the competent evidence of record sufficiently establishes the Veteran's diagnosis of diabetes mellitus, type II, and ischemic heart disease that was compensably disabling, prior to his death.  Further, the Veteran is presumed to have been exposed to herbicides in service and the aforementioned diagnosed conditions are recognized as being positively associated with herbicide exposure.  The Veteran's amended death certificate reflects the clear medical opinion of a qualified physician that diabetes mellitus, type II, and ischemic heart disease were underlying causes of the Veteran's death.  Thus, service connection for the Veteran's cause of death, as related to diabetes mellitus, type II, and ischemic heart disease, is warranted.  

Additionally, the November 2011 VA expert medical opinion provides a well reasoned and highly probative medical opinion relating the Veteran's chronic alcohol consumption to the severe liver disease (i.e. cirrhosis of the liver) that caused his kidney failure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The evidence of record, medical and lay, tends to confirm that the Veteran utilized alcohol to self-medicate his psychiatric symptoms, as noted in a December 1996 VA mental health record.  As such, resolving all reasonable doubt in favor the appellant, the Board finds that the criteria to establish service connection for the Veteran's cause of death, as related to service connected PTSD, have been met and the claim is also granted on this basis.  

	DIC Claims

The appellant has submitted claims based on 38 U.S.C.A. §§ 1151 and 1318, as alternative theories of entitlement to the service connection for the cause of the Veteran's death in seeking DIC compensation benefits.  In light of the grant of benefits described above, the Board concludes that the appellant's respective DIC claims are rendered moot.  Indeed, pursuant to 38 U.S.C.A. § 2307 (West 2002), there are service-connected death burial benefits that are available under 38 U.S.C.A. § 1310, but not under 38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994); see also Moffitt v. Brown, 10 Vet. App. 214, 224 (1997).  Entitlement to VA benefits under 38 C.F.R. § 1310 is the greater benefit, and it is granted in full.  Therefore, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1151, nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).  Further, the Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, is VA required to also consider an appellant's claim under the provisions of 38 U.S.C.A. § 1318.  See Timberlake, 14 Vet. App. at 134-35.  In light of the grant of service connection for the cause of the Veteran's death, the respective claims for entitlement to DIC under 38 U.S.C.A. §§ 1151 and 1318 are moot, and these claims are dismissed.  


ORDER

Service connection for the Veteran's cause of death is granted.  

The claim for entitlement dependency and indemnity compensation benefits under 38 U.S.C.A. § 1151 is dismissed.  

The claim for entitlement dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 is dismissed.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


